PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/340,000
Filing Date: 5 Apr 2019
Appellant(s): ONO et al.



__________________
Nathaniel D. McQueen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Piffard et al. (WO 2013/032468) in view of Sueyoshi et al. (US 2015/0336430) and Mihara (US 2011/0144236).
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Piffard et al. (WO 2013/032468) in view of Mihara (US 2011/0144236).

(2) Response to Argument
A.1. Appellant argues that the applied references do not disclose or suggest the claimed properties of the rubber composition.  As pointed out by appellant, the Office Action of 30 September 2020 acknowledges that the references of record do not disclose these claimed properties.  However, appellant holds the position that the Office finds it obvious to optimize a rubber composition through routine experimentation and therefore produce a rubber composition that would possess these properties.  Appellant argues that these parameters have not been recognized as result-effective variables and therefore cannot be optimized based on the references of record.
This argument is unpersuasive.  The Office Action of 30 September 2020 does not state that it is obvious to optimize the rubber composition through routine experimentation nor does it view the properties as result-effective variables.  The Office Action does state these properties are viewed as properties of a rubber composition comprising a rubber component that includes natural rubber and/or polyisoprene rubber and polybutadiene rubber, 15 to 100 parts by mass of silica per 100 parts by mass of the rubber component, 60 parts by mass or less of carbon black, 3 parts by mass or less of sulfur, and a paraffin wax.  The combination of Piffard et al. and Mihara teach this claimed rubber composition.  Therefore, as stated in the Office Action, the claimed properties would be implicitly achieved by forming the resulting composition since the 
The Office cannot import limitations into the claims from the specification.  Therefore, the Office cannot be expected to find the exact compositions used in the examples in order to ensure that the claimed properties are met.  The Office must rely on the applicant to claim the components and amounts of the composition which give rise to the claimed properties.  Otherwise, the public is not fully aware of the meets and bounds of the patented claim and cannot ascertain those meets and bounds without undue experimentation.  Therefore, once the claimed composition is taught by the prior art including components, amounts, and process, the claimed properties are viewed to follow from forming the claimed composition.  This ensures clarity of the claim’s parameters and limits undue experimentation by the public.  Since Piffard et al. and Mihara teach the claimed rubber composition, the claimed properties would be implicitly achieved by forming the resulting composition
A.2. Appellant argues that the claimed properties of the rubber composition provide for superior results that would not have been expected based on the teachings of the applied references.  Specifically, appellant points to Tables 1 and 2 of the instant specification and alleges that the results of Examples 1-7 are superior to those of Comparative Examples 1-8.  These results are unpersuasive as they are not commensurate in scope with the claims.  First, while the rubber component must include natural rubber and/or polyisoprene rubber and polybutadiene rubber, there are no amounts claimed for such rubbers.  Additionally, it is possible for the rubber component to include other types of rubber as well and no type or amount is claimed.  The inventive examples all include an amount of a modified polybutadiene rubber.  Moreover, this component appears to be important to the inventive composition but it is not claimed.  Further, only one amount of carbon black, silica, and paraffin wax is used whereas the claimed ranges are much broader than this one amount, if an amount is even claimed at all.  Additionally, only Examples 1-3 can be compared to Comparative Examples 6, 5, and 7, respectively, as in these side by side comparisons, the only amounts changed are the amounts of polybutadiene rubber and modified polybutadiene rubber.  However, even assuming that these examples were commensurate in scope with the claims, it is not clear from these comparisons what changes in the composition give rise to the differing results as the amounts of the modified polybutadiene overlap in range with some amounts providing the claimed results and others not.  
A.3. Appellant argues that it would not have been obvious to combine Piffard et al. and/or Sueyoshi et al. with Mihara to arrive at the claimed rubber composition of claims 1 and 5.
Appellant argues that Piffard et al. uses a styrene butadiene rubber with a glass transition temperature (Tg) of from -50 to -10° C and that Mihara teaches using a diene rubber with a Tg of -55° C or lower and that using a high Tg styrene butadiene rubber leads to a decrease in the adhesion force on icy and snowy roads.  Additionally, appellant argues that adding paraffin wax to a rubber composition for a tire tread is disadvantageous to the performance of the tread on snow and ice and that therefore, one would not add a paraffin wax to the composition of Piffard et al.  Additionally, appellant also cites JP 2014-133846 as providing evidence of this phenomenon.  These arguments are unpersuasive.  First, as far as Piffard et al. and Mihara being analogous art, the Office has found that they are from the same field of endeavor, namely that of diene rubber based compositions for tire treads having good snow traction.  Being that the rubber of Mihara is not incorporated into the composition of Piffard et al., it is immaterial that the glass transition temperatures do not necessarily overlap in scope.  Piffard et al. does teach that the rubber composition as a whole should have a low Tg (¶39).  Secondly, Piffard et al., which produces a tire tread with improved traction on ice and snow, uses a wax in the rubber composition (¶79; Examples, Table 1).  While Piffard et al. does not specify that the wax is a paraffin wax, Mihara teaches adding paraffin wax to a rubber composition for a tire tread having good traction on ice and snow (¶54).  Therefore, this argument is not persuasive as it is not a known technique, as alleged by appellant, to avoid paraffin wax when seeking to improve performance on snow and ice as evidenced by Piffard et al. and Mihara.
A.4. Appellant argues that it would not have been obvious to combine Piffard et al. with Sueyoshi et al. to arrive at the claimed tread of claim 1.
Appellant argues that it would not have been obvious to combine the teaching regarding the block height of the tire tread of Sueyoshi et al. with the tire tread of Piffard et al. because Sueyoshi et al. is concerned with mud terrain performance and Piffard et al. is concerned with the performance on snow and ice.  This argument is unpersuasive.  Producing a tire which prevents mud from becoming easily clogged would also be beneficial in preventing snow from easily clogging the tread.  Additionally, improving traction on mud and on snow are similar 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANGELA C SCOTT/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        
Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.